Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/18/2021.
Claims 1-6 and 8-20 are allowed in this office action.
Cancelation of claim 7 is acknowledged.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A manual capper for crown caps, comprising a. a main support having a vertical capping axis, b. two jaws, arranged symmetrically to the main support, each comprising a lower portion configured to encircle a neck of a bottle to be capped, an upper portion and a lower pawl, c. handlebar levers, the actuation of which generates an opening and/or closure of the jaws, the handlebar levers including connecting portions connected to the upper portions of the jaws, the capper being configured such that an actuation of the handlebar levers in the opening and/or closure induces at least one simultaneous and linear displacement of both the upper portions of the jaws and of the connecting portions of the handlebar levers, a guide mechanism suitable to keep the lower portions movable in a direction parallel to the vertical capping 
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731